Citation Nr: 1201823	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  09-01 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left foot disorder, malunion of the second metatarsal osteotomy, left foot, status post surgery, with metatarsalgia of the second left metatarsal and hammertoe deformities 2 through 5.

2.  Entitlement to a temporary total evaluation based on convalescence following surgery on the left foot.

3.  Entitlement to an increased evaluation for plantar warts, currently rated as 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2011, the Veteran testified at the RO before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

The Board observes that the RO denied in November 2009 the claims for an increased evaluation for a broken small toe, and service connection for post traumatic stress disorder (PTSD).  No appeal was filed and that decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.  However, thereafter, in August 2011, the Veteran provided sworn testimony on his foot problems and PTSD.  In view of this, the issues of entitlement to an increased evaluation for a broken small toe and service connection for PTSD are REFERRED to the RO for appropriate action.  Because there is no current appeal on these matters, the Board has no jurisdiction to consider the claims.

Additionally, the issues of entitlement to a temporary total evaluation based on convalescence following left foot surgery and entitlement to an increased rating for plantar warts, currently rated as 10 percent disabling, are discussed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

Malunion of the second metatarsal osteotomy, left foot, status post surgery, with metatarsalgia of the second left metatarsal and hammertoe deformities 2 through 5 are related to service.


CONCLUSION OF LAW

Malunion of the second metatarsal osteotomy, left foot, status post surgery, with metatarsalgia of the second left metatarsal and hammertoe deformities 2 through 5 is attributable to service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness").

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows:  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id.  Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether a nexus opinion could be rendered based on personal observation.

Guiding factors in evaluating the probative value of opinion of a medical expert are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical expert applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.



Analysis

Service treatment records reflect that the Veteran was seen for foot problems.  These records show podiatry care in 1969 for corns of the right 4th and 5th toes, pes planus-Grade I-bilaterally, and multiple plantar callus.  Report of examination dated in March 1973 reflects normal clinical evaluation of the feet; however, the Veteran again complained in February 1975 of calluses on both feet and was referred to podiatry.  The podiatry clinic note shows "reduced calluses and palliated the nails, B [bilaterally]."

During a September 2006 VA podiatry evaluation, the assessment was metatarsalgia of the second left metatarsal secondary to fat pad atrophy and hammertoe deformities 2 through 5, bilaterally.  The Veteran sought surgical correction at this time.  The record shows that the Veteran underwent a surgical procedure for correction of chronic hammertoe of the second digit and elevation of the second metatarsal head in October 2006, and that he had a complicated postoperative recovery with delayed union, and healing, leaving discomfort.  

A report of VA examination dated in April 2007 reflects an assessment for malunion of the second metatarsal osteotomy, left foot.  Subsequently dated VA treatment records show follow up care for left foot second digit with associated hammertoe and hyperkeratotic lesion sub 2nd and 5th toes, bilaterally.  Surgery was again planned.

An April 2009 VA medical opinion reflects an impression for "Keratoma plantar to the left second metatarsal head secondary to hammertoe deformity and plantar flexion of the metatarsal."  The physician stated that "It is my opinion that this problem initially occurred during military service and the continuing problem today is related to military service with increased pain over the ensuing years and failure to respond to attempted surgical intervention."  The physician predicated his opinion on the Veteran's history of foot problems in service and since service, along with the current examination findings.

An August 2009 VA medical opinion reflects that the Veteran's left foot disorder is a congenital disorder unrelated to service except with regard to possible aggravation of his foot disorder by service.  Specifically, the physician stated that "I believe his structural foot deformity was congenital in nature and not caused by his active duty service but in fact, having been aggravated by the use of combat boots perhaps ill fitting according to the patient and lead to a subsequent forefoot pain."

Having carefully reviewed the evidence of record, the Board finds that the evidence is roughly in equipoise.  Therefore, service connection is warranted for malunion of the second metatarsal osteotomy, left foot, status post surgery, with metatarsalgia of the second left metatarsal and hammertoe deformities 2 through 5.  See Gilbert, supra.  The record establishes the presence of a current disability of the left foot, described above, and contains medical evidence weighing both for and against the claim.  The benefit-of-the-doubt is afforded to the Veteran in this matter.  Id.

Accordingly, the claim is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Service connection for malunion of the second metatarsal osteotomy, left foot, status post surgery, with metatarsalgia of the second left metatarsal and hammertoe deformities 2 through 5, is granted.



REMAND

Convalescence Rating

The record shows that the RO summarily denied the claim for a temporary total rating based on convalescence following surgery with the denial of the underlying claim for service connection for left foot disorder in May 2007.  However, in view of the favorable decision above granting service connection, the Board finds that the issue of entitlement to a temporary total evaluation based on convalescence following left foot surgery must be considered by the RO in the first instance and the Veteran should be notified of the information and/or evidence necessary to substantiate this claim to ensure due process of law and that VA has met its duty to notify pursuant to the VCAA.

Increased Rating for Warts

The record shows that the RO denied the claim for increase for plantar warts in a May 2007 rating decision.  In May 2008, VA received a notice of disagreement (NOD) on VA Form 9.  Therein, the Veteran checked the box indicating that he wanted to appeal all the issues listed on the Statement of the Case and he wrote that he thought his left foot disorder was related to service-connected plantar warts.  The Veteran further indicated that he sought a teleconference hearing before a member of the Board.  In a November 2009 rating decision, the RO again denied the claim for increase for plantar warts.  In August 2011, the Veteran testified before the undersigned VLJ.  The issues listed at that hearing included an increased rating for plantar warts.

The Court of Appeals for Veteran Claims has held that, when an NOD has been filed, the RO must issue a Statement of the Case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Here, an NOD was filed with regard to the May 2008 rating decision.  To date, no SOC has been issued on the claim for increase for plantar wart, currently rated as 10 percent disabling.  The Board notes that special wording is not required for an NOD, but rather an NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002).  That standard has been met here.

Therefore, as the Board finds that there is an NOD with regard to the claim for increase for plantar warts, currently rated as 10 percent disabling, and that the RO has not issued an SOC with regard to such issue, remand for issuance of an SOC is required.  See Manlicon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided notice of the information and/or evidence necessary to substantiate his claim for a temporary total evaluation based on convalescence.

2.  The AMC/RO should undertake any further development deemed necessary.

3.  Then, the AMC/RO should readjudicate the claim for convalescence.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative, if any, should be furnished an SSOC and given the opportunity to respond thereto.

4.  The Veteran should be sent an SOC on the issue of increase for plantar warts, currently rated as 10 percent disabling.  Only if a timely substantive appeal is received, then the RO shall certified the issue to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


